United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                              Nos. 08-1418/1973/2110
                                   ___________

Frank R. Owens,                       *
                                      *
            Appellant,                *
                                      * Appeals from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Tim Severin; John Ault; Jack Bates,   *
c/o; Donald Schbrenner; Darrell       * [UNPUBLISHED]
Moeller,                              *
                                      *
            Appellees.                *
                                 ___________

                              Submitted: August 27, 2008
                                 Filed: September 18, 2008
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       In these consolidated matters, Frank Owens, an inmate at the Iowa State
Penitentiary, appeals three separate interlocutory orders of the district court: (1) in
No. 08-1418, he challenges the district court’s denial of a motion for a preliminary
injunction; (2) in No. 08-1973, he challenges the court’s denial of a second
preliminary injunction motion and denials of motions to amend his complaint and to
substitute counsel; and (3) in No. 08-2110, he challenges the court’s denial of a
“Motion to See a Psychiatrist.”
       Initially, we note that we have jurisdiction to review the district court’s denials
of preliminary injunctive relief, see 28 U.S.C. § 1292(a)(1) (courts of appeals have
jurisdiction of appeals from district court’s interlocutory orders refusing injunctions);
Manion v. Nagin, 255 F.3d 535, 538 (8th Cir. 2001) (court has interlocutory appellate
jurisdiction over appeal from denial of motion for injunctive relief), and the denial of
Owens’s motion to substitute counsel, see Slaughter v. City of Maplewood, 731 F.2d
587 (8th Cir. 1984) (holding that a district court’s order denying appointment of
counsel to a plaintiff in a civil rights case is immediately appealable). However, we
do not have jurisdiction to review the district court’s denial of Owens’s motions to
amend his complaint, see Liddell v. Bd. of Educ., 693 F.2d 721, 726 (8th Cir. 1981)
(order) (appellate court lacked interlocutory jurisdiction to review denial of motion
to amend complaint), or his motion to see a psychiatrist, which was not presented or
construed as a motion for injunctive relief, see 28 U.S.C. § 1291 (court of appeals
shall have jurisdiction of appeals from district courts’ final decisions); Reinholdson
v. Minnesota, 346 F.3d 847, 849 (8th Cir. 2003) (district court decision is final if it
ends litigation on merits and leaves nothing for court to do but execute judgment).

       We conclude that the district court properly denied Owens’s motions for a
preliminary injunction because the relief he sought was unrelated to the allegations in
his complaint, see Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994) (per
curiam) (party moving for preliminary injunction must establish relationship between
injury claimed in motion and conduct asserted in complaint because purpose of
preliminary injunction is to preserve status quo until court rules on merits; upholding
district court’s denial of motion for preliminary injunction where motion was based
on new assertions of misconduct that were different from claim raised). Accordingly,
we affirm the district court’s denials of preliminary injunctive relief.

       With respect to the denial of Owens’s motion to substitute counsel, we note that
the district court failed to provide an explanation for its decision. See Taylor v.
Dickel, 293 F.3d 427, 430 (8th Cir. 2002) (failure to provide thorough explication of

                                           -2-
reasons for denying substitute counsel may constitute abuse of discretion); Rayes v.
Johnson, 969 F.2d 700, 703-05 (8th Cir. 1992) (concluding district court abused its
discretion in failing to appoint substitute counsel where, after appointed counsel
withdrew and plaintiff requested new counsel, court twice denied request without any
apparent explanation; when ruling on motion to substitute counsel, district court must
state reasons so appellate court can determine whether it exercised reasoned and well-
informed judgment). Because this case remains pending and the record has not been
fully developed, we cannot say the court’s failure to provide an explanation was
harmless. Cf. Taylor, 293 F.3d at 430 (court’s failure to provide reason for denying
motion for substitute counsel was harmless error because plaintiff’s counsel conducted
discovery, strenuously cross-examined witnesses, and vigorously argued on his
behalf). We therefore remand for the limited purpose of having the district court
outline the basis of its decision to deny the motion for substitute counsel. We retain
jurisdiction over that portion of the appeal to enable us to review the district court’s
certified response to our inquiry.

        Accordingly, (1) in No. 08-1418, we affirm the denial of preliminary injunctive
relief; (2) in No. 08-1973, we affirm the denial of preliminary injunctive relief, and
vacate the denial of Owens’s attorney-substitution motion and remand, while retaining
jurisdiction, the motion for substitution of counsel; and (3) in No. 08-2110, we
dismiss for lack of interlocutory jurisdiction Owens’s appeal of the denial of his
motion to see a psychiatrist. In addition, Owens’s motion to proceed IFP on appeal
in Nos. 08-1973 and 08-2110 is granted.
                        ______________________________




                                          -3-